Citation Nr: 0810078	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel





INTRODUCTION

The veteran had active service from August 1977 to September 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Portland, Oregon which denied entitlement to 
the benefit sought.  

In an August 2007 letter, the veteran withdrew his appeal of 
the evaluations of his right knee and costaligia.  As such, 
these issues are no longer before the Board and will not be 
addressed in this appeal.  

The Board also observes that in the veteran's original April 
2002 claim for VA benefits he requested consideration of a 
claim for service connection for sinusitis.  While the 
veteran made reference to sinusitis in his Notice of 
Disagreement, the October 2002 rating decision did not 
address this claim.  However, given the grant of service 
connection for allergic rhinitis, and that the veteran has 
not subsequently made reference to sinusitis, it is not clear 
whether the veteran still desires to have his claim for 
service connection for sinusitis adjudicated.  Accordingly, 
this matter is referred to the RO for clarification and 
appropriate action.


FINDING OF FACT

The veteran's allergic rhinitis does not manifest polyps, or 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated October 2003.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically The American Legion, and the Board presumes that 
the veteran's representative has a comprehensive knowledge of 
VA laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  In addition, the veteran 
and his representative were provided copies of the rating 
decision on appeal, the Statement of the Case and a 
Supplemental Statement of the Case all of which combined to 
inform the veteran and his representative of the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's disability, and an explanation for the decision 
reached.  Lastly, the veteran's representative provided 
written argument at the Board as to why the veteran should be 
awarded a higher evaluation under the Schedule for Rating 
Disabilities.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board observes that in a statement from the 
veteran dated in March 2007 he indicated that he had no 
further evidence to submit in connection with this claim.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his allergic rhinitis disability does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

A VA examination was conducted in May 2002.  The veteran 
reported a runny nose, sneezing, and itchy eyes, in episodes 
which were more intense in the summer, and were controlled by 
medication.  Examination disclosed that there was no sinus 
tenderness and that both nostrils were free.  At that time 
the veteran's sinus x-rays were said to be normal.  The 
examiner's diagnosis was allergic rhinitis, with no 
complications identified.  

A rating decision dated in October 2002 granted service 
connection for allergic rhinitis.  That rating decision 
assigned a non compensable evaluation for the disability 
under Diagnostic Code 6522.  The veteran expressed 
disagreement with that evaluation and began this appeal.

An additional VA examination was conducted in January 2005.  
The examiner noted that the veteran had a problem with 
vasomotor rhinitis with no seasonal pattern, and no history 
of nasal polyps.  The veteran reported weekly sinus 
headaches.  Also, the examiner noted that the veteran was 
treated with antibiotics when the symptoms became severe two 
or three times a year.  On examination the nares were fully 
patent at about 80 percent bilaterally.  The examiner's 
assessment was recurrent vasomotor rhinitis.  

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

Based upon a review of the above the Board finds that the 
evidence in this matter does not demonstrate that the 
criteria for a compensable evaluation for allergic/vasomotor 
rhinitis under Diagnostic Code 6522 have been met.  
Specifically, the medical evidence does not show that the 
veteran has a history of nasal polyps, or that the veteran 
has been found to have obstruction of his nasal passages.  
Nasal obstruction in not referenced in either of the 
veteran's VA examinations.  In the absence of the clinical 
findings contemplated for a compensable evaluation for 
rhinitis, the Board concluded that entitlement to a higher 
evaluation has not been established.

In written argument before the Board the veteran's 
representative has argued that the veteran's disability 
should be evaluation under the Diagnostic Code for sinusitis, 
rather than the Diagnostic Code for rhinitis.  However, 
service connection for sinusitis has not been established, 
and as indicated in the Introduction section of this 
decision, the matter of entitlement to service connection for 
sinusitis has been referred to the RO for clarification and 
appropriate action.  


ORDER

A compensable evaluation for allergic rhinitis is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


